 In theMatter Of MANDELBROTHERS, INC.andDEPARTMENT STOREEMPLOYEESUNION, LOCAL291, OF THE BUILDING SERVICE EMPLOYEES'INTERNATIONAL UNION, A. F. OF L.CaseNo. 13-C-3193.-Decided May 10, 1948Mr. Joseph L. Heletoen,for the Board.Taylor, Miller,Busch & Boyden,byMr. Charles Sprowl,of Chicago,Ill., for the respondent.Mr. Daniel D. Carnmell,byMessrs.Joseph GubbinsandWalter A.Deans,of Chicago,Ill., for the Union.DECISIONANDORDEROn June 20,1947, Trial Examiner T. B. Smoot issued his Inter-mediate Report in the above-entitled proceeding,finding that the re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the respondent filed ex-ceptions to the Intermediate Report and a supporting brief.In view of our decision, as hereinafter set forth, we hereby deny therespondent's request for oral argument.The Board has reviewed the rulings made by theTrial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief,and the entire record in thecase, and finds merit in the respondent's exceptions.In his Intermediate Report, the Trial Examiner found, as allegedin ,the complaint, that the respondent refused to bargain collectivelywith the Union on behalf of a unit consisting of all employees in themen's and boys'alteration department,being Section 907 of its retailstore, including pressers,fitters, tailors,and machine operators, butexcluding the stock clerk,the clerical employees,and all supervisoryemployees.,77 N. L.R B., No. SS.512 MANDEL BROTHERS, INC.In a prior representation proceeding I the Board had rejected therespondent's contentions that a store-wide unit was appropriate andthat Section 907 was inappropriate because it excluded the same typeof employees who did similar work in other sections of the store, par-ticularly the women's alteration department, Section 902, and haddetermined that the employees in Section 907 constituted a unit ap-propriate for collective bargaining.The record in the representation proceeding established that the re-spondent's business and labor policies are centralized, that the func-tions of the various departments in its store are interdependent, and_that working conditions, vacations, and employee benefits and privi-leges are generally the same for all the store's personnel.However,,the Board found that the employees in Section 907 are generally con-sidered as belonging to a skilled trade whose duties and interests aredifferent from those of the sales clerks and other clerical employeeswho normally constitute a major part of a department store's per-sonnel.The Board also found that, although considerable similarityexisted between the work done in the women's alteration departmentand the men's alteration department, there was no substantial inter-change between the two departments and that, historically, a sharpdemarcation existed between the trades involved.The Board concluded that "inasmuch as the employees in the men'salteration department are a highly skilled and clearly identifiablegroup, and no other union has succeeded in organizing them on abroader basis, we find, in accordance with our usual practice in suchcases, that they may constitute an appropriate unit." 2Because of the subsequent passage of the Labor Management Rela-tions Act, 1947, we are now precluded from finding such a unit to beappropriate under comparable circumstances.It is apparent that theBoard established a separate bargaining unit on behalf of the em-ployees in Section 907, in part, because no other union had succeededin organizing the respondent's employees on a broader basis.Whilethe extent of employee organization is still one of the factors to beweighed in determining the appropriateness of a unit, we concludethat the extent of employee organization would actually be the con-trolling justification for finding that the unit sought here by the Unionis appropriate.The Act, as amended, provides, however, that theextent to which the employees have organized shall not be controlling.3iMatter of Mandel Brothers,Inc., 72N. L. R.B. 859.2 The ultimate objective of the Union has not been limited to skilled workers on men'sclothing.The Union has engaged in organizing the respondent's employees on a store-widebasis and has contracts with other department stores on that basis.3Labor Management Relations Act, 1947,Section 9(c) (5). 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe, therefore, find that the unit sought by the Union is now inappro-priate and that it would not effectuate the policies of the Act, asamended, to require the respondent to bargain with the Union onbehalf of such a unit.Accordingly, we shall dismiss the complaint.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby orders thatthe complaint herein against Mandel Brothers, Inc., Chicago, Illinois,be, and it hereby is, dismissed.CHAIRMANHERZOGtook no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr Joseph L Hektoen,for the Board.Taylor,Miller, Busch&Boyden by Mr. Charles R. Sprowl,of Chicago, 111, forthe respondent.Mr. Daniel D Carntell,byMessrs Joseph GubbinsandWalterA. Deans,ofChicago, Ill., for the Union.STATEMENT OF THE CASEUpon charges duly filed by Department Store Employees Union, Local 291, ofthe Building Service Employees'International Union, A. F of L. herein calledthe Union,the National Labor Relations Board, herein called the Board, by itsRegional Director for the Thirteenth Region (Chicago, Illinois), issued its com-plaint dated May 14, 1947, against Mandel Brothers, Inc, Chicago, Illinois, hereincalled the respondent,alleging that the respondent had engaged in and was en-gaging in unfair labor practices affecting commerce within the meaning of Section8 (1) and (5) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the ActCopies of the complaint accompanied bynotice of hearing thereon were duly served upon the respondent and the Union.With respect to the unfair labor practices the complaint alleged in substance,that the respondent on or about April 9, 1947,and at all times thereafter,refusedto bargain collectively with the Union as the exclusive bargaining representative ofthe respondent's employees within an appropriate bargaining unit, although amajority of the employees in such unit, in an election conducted under the super-vision of the Board on March 12, 1947, had designated and selected the Union astheir representative for the purpose of collective bargaining, and that the re-spondent thereby interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section7 of the Act.Thereafter, the respondent filed its answer, in which in substance, it admittedthat it had refused to bargain with the Union.Respondent also admitted certainother allegations in the complaint but denied that its acts constituted an unfairlabor practice.Pursuant to notice a hearing was held in Chicago, Illinois,on June 2, 1947,before the undersigned, T. B. Smoot, the Trial Examiner duly designated by theChief Trial Examiner.The Board,the respondent,and the Union were repre- MANDEL BROTHERS, INC.515sented by counsel.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was afforded allparties.No witnesses were called to testify, the case being submitted on the pleadingsand the nine exhibits offered in evidence by the Board and admitted by theundersigned without objection.At the conclusion of the hearing a motion byBoard's counsel to conform the pleadings to the proof with respect to formalmatters was granted by the Trial Examiner without objection.The parties waived oral argument.Opportunity was afforded the parties tofile briefs and a brief has been received from respondent.Upon the entire record of the case the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTMandel Brothers, Inc., a Delaware corporation, operates a retail departmentstore in Chicago, Illinois.Respondent annually purchases merchandise forretail at its store valued in excess of $5,000,000, of which approximately 85 percent was obtained from points outside the State of Illinois.Respondent's annualsales exceed $18,000,000, of which less than 5 percent is shipped to purchasersoutside the State of Illinois.The undersigned finds that the respondent is engaged in commerce within themeaning of the Act.II.TIIE ORGANIZATION INVOLVEDDepartment Store Employees Union, Local 291, of the Building Service Em-ployees' International Union, A. F. of L., is a labor organization admitting tomembership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain1The appropriate unit and representation by the Union of a majority thereinOn February 10, 1947, the Board issued its Decision and Direction of Electionin theMatter of Mandel Brothers, Inc.,andDepartment Store Employees Union,Local 291, of the Building Service Employees' International Union, A. F. L.,Case No. 13-R-3816, finding that all the employees in the men's and boys'alteration department, including pressers, fitters, tailors, machine operators,but excluding the stock clerk, the clerical employee, and all supervisory em-ployees with authority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees or effectively recommend such action, con-stituted a unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.On March 12, 1947, pursuant to said direction of election, an election bysecret ballot was conducted by the Board. On March 26, 1947, the Board certifiedthe Union as the exclusive representative for the purposes of collective bar-gaining, of the employees in the unit hereinabove described.The respondent contends, as it did at the representation proceeding, that theunit as found by the Board was not an appropriate unit. This contention wasconsidered by the Board in the previous representation proceeding and wasresolved against the views of respondentNo new evidence was presented atthis hearing which would bear upon this issue.Accordingly the undersigned 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDseesno reason to examine this contention or the evidence in the representation,proceedingde novoand it is found, in accordance with the Board's finding inthe previous representation proceeding, that all the employees in the men'sand- boys' alteration `department including pressers, fitters, tailors,machineoperators; but excluding the stock clerk, the clerical employee, and all super-visory employees with authority to hire, promote; discharge; -discipline, or other-wise effect"changes- In the status of employees or effectively recommend suchaction, constitute a unit appropriate for the- purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.The undersigned further finds that on 1liarch 26, 1947, and at all times there-after, the Union was the duly designated representative of- the majority of theemployees in the aforesaid appropriate unit.2.The refusal to bargainOn April 8, 1947, the Union, by letter, requested respondent to set a date fora bargaining conference.Respondent did not answer this letter.On April 16,1947, the Union filed a--charge with the Board alleging respondent refused tobargain with it and respondent was so advised by a field examiner of the Boardin a letter of the same date. On April 25, 1947, the respondent, by letter, advisedthe Board that it contended that it was not engaged in interstate commerceand that the unit found appropriate by the Board in the previous representationproceeding was not appropriate and then stated, "We have, accordingly, refusedto bargain with the charging union "Respondent in its answer and at thehearing herein admitted refusing to bargain on the grounds set forth in theletter of April 25, 1947.The undersigned therefore finds that on or aboutApril 9, 1947, respondent refused to bargain collectively with the Union and hasever since that date refused to bargain collectively with the Union within themeaning of Section 8 (5) of the Act.IV. THE EFFECT OF THE UNFAIR LA13OR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in unfair laborpractices, it will be recommended that it cease and desist therefrom and take-certain affirmative action designed to effectuate the policies of the Act.Because of the basis of the respondent's refusal to bargain as indicated in thefacts found, and because of the absence of any evidence that danger of otherunfair labor practices is to be anticipated from the respondent's conduct in thepast, the undersigned will not recommend that the respondent cease and desistfrom the commission of any other unfair labor practices.Nevertheless, in orderto effectuate the policies of the Act, the undersigned will recommend that therespondent cease and desist from the unfair labor practices found and from anyother acts in any manner interfering with the efforts of the Union to negotiatefor or represent the employees as exclusive bargaining agent in the unit hereinfound appropriate.' MANDEL BROTHERS, INC.517Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.Department Store Employees Union, Local 391, of the Building Service Em-ployees' International Union, A. F. of L., is a labor organization within themeaning of Section 2 (5) of the Act.2.All the respondent's employees in the men's and boys' alteration departmentincluding pressers, fitters, tailors, machine operators, but excluding the stockclerk, the clerical employee, and all supervisory employees with authority tohire, promote, discharge, discipline or otherwise effect changes in the status ofemployees or eftectively recommend such action, at all times material hereinconstituted and now constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.3Department Store Employees Union, Local 291, of the Building ServiceEmployees' International Union, A F of L., was at all times material hereinand now is the exclusive representative of all the employees in such unit forthe purposes of collective bargaining within the meaning of Section 9 (a) ofthe Act.4 By refusing to bargain collectively with the aforesaid union on or aboutApril 9, 1947, and at all, times thereafter as the exclusive representative of theemployees in the above-described unit the respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (5) of the Act.5.By the above acts, respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act andhas thereby engaged in and is engaging in unfair labor practices within themeaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the ActRECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law and uponthe entire record in the case, the undersigned recommends that the respondent,Mandel Brothers, Inc., its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with Department Store Employees Union,Local 291, of the Building Service Employees' International Union, A. F. of L.,as the exclusive representative of all employees at the Chicago store in themen's and boys' alteration department including pressers, fitters, tailors, ma-chine operators, but excluding the stock clerk, the clerical employees, and allsupervisory employees with authority to hire, promote, discharge, disciplineor otherwise effect changes in the status of employees or effectively recommendsuch action, with respect to rates of pay, wages, hours of employment, or otherconditions of employment ;(b) In any manner interfering with the efforts of Department Store Em-ployeesUnion, Local 291, of the Building Service Employees' InternationalUnion, A. F. of L, to bargain collectively with it on behalf of the employeesin the aforesaid appropriate unit.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :788886-49-vol. 77-34 518DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)Upon request bargain collectively with Department Store Employees Union,Local 291, of the Building Service Employees' International Union, A F. of L,as the exclusive representative of all its employees in the aforesaid appropriateunit,with respect to rates of pay, wages, hours of employment, or other condi-tions of employment, and if an understanding is reached, embody such under-standing in a written signed agtreement;(b) Post at its store in Chicago, Illinois, copies of the notice attached heretoand marked "Appendix A " Copies of such notice, to be furnished by the Re-gional Director for the Thirteenth Region, shall, after being duly signed by anauthorized representative of the respondent, be posted by respondent immediatelyupon receipt thereof, and maintained by it for sixty (60) consecutive days there-after in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by respondent to insurethat said notices are not altered, defaced, or covered by any other material ;(c)Notify the Regional Director for the Thirteenth Region in writing withinten (10) days from the date of the receipt of this Intermediate Report whatsteps the respondent has taken to comply with the foregoing recommendations.It is further recommended that unless on or before ten (10) days from thedate of this Intermediate Report, respondent notifies said Regional Director inwriting that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take theaction aforesaid.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203 38 ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Washing-ton 25, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of. the recordor proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and four copies of a brief in support thereof;and any party or counsel for the Board may, within the same period, file anoriginal and four copies of a brief in support of the Intermediate Report.Im-mediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional Director. Proofof service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.65. As further provided in said Section203.39, should any party desire permission to argue orally before the Board,request therefor must be made in writing to the Board within ten (10) daysfrom the date of service of the order transferring the case to the Board.T. B. SMooT,Trial 'Examiner.Dated June 20, 1947.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL 1AIIGAIN collectively upon request with Department Store Em-ployees Union, Local 291, of the Building Service Employees' International MANDEL BROTHERS, INC.519Union, A. F. of L.,as the exclusive representative of all employees in thebargaining unit described herein with respect to rates of pay, hours of em-ployment or other conditions of employment,and if an understanding isreached, embody such understanding in a signed agreement.The bargainingunit is :All employees at the.Chicago store in the men's and boys'-alterationdepartment including pressers,fitters, tailors,machine operators, butexcluding the stock clerk, the clerical employees,and all supervisoryemployees.WE WILL NOT in any manner interfere with the efforts of the above-namedUnion to bargain with us or refuse to bargain with said Union as the exclu-sive representative of all our employees in the aforesaid appropriate unit.MANDEL BROTHERS, INC.,Employer.By----------------------- -------(Representative)(Title)Dated------------------------------This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced, or covered by any other material.